Citation Nr: 0302022	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  98-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
service-connected residuals of right hernia repair, currently 
noncompensably rated.

(The issue of entitlement to an increased rating for 
residuals of bilateral inguinal hernia repair, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and later rating decisions 
issued by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veteran Affairs (VA), that denied a compensable 
rating for the veteran's service-connected residuals of left 
inguinal repair, (hereinafter left hernia disability), and 
granted service connection for residuals of right inguinal 
hernia repair, (hereinafter right hernia disability), 
assigning a 10 percent rating.  The veteran filed a notice of 
disagreement in May 1998, and a statement of the case was 
issued in August 1998.  In an August 1998 VA Form 9, 
substantive appeal, the veteran confined his appeal to the 
issue of a compensable rating for the left hernia disability.

In a June 1999 rating decision, the RO reduced the rating for 
the service- connected right hernia disability from 10 
percent to 0 percent, effective from March 1999.  The RO then 
assigned a 10 percent rating under 38 C.F.R. § 3.324, 
effective from March 1, 1999.

In an August 1999 notice of disagreement, the veteran opposed 
the reduction of the 10 percent rating for the right hernia 
repair, and repeated his dissatisfaction with the 0 percent 
rating for the residuals of left hernia repair.  A 
supplemental statement of the case was issued in September 
2001.  The  veteran's October 2001 statement constitutes a 
substantive appeal on the issue of the rating reduction of 
the right hernia disability.


FINDINGS OF FACT

1. By a July 1999 rating decision, the RO reduced the 
veteran's evaluation for right hernia disability from 10 
percent, which had been in effect since March 1, 1999, to 0 
percent, effective from March 1, 1999.
2. There has not been an improvement in the veteran's 
service-connected right hernia disability.


CONCLUSION OF LAW

Restoration of the 10 percent evaluation for the veteran's 
service-connected right hernia disability is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991& Supp. 2002); 38 C.F.R. §§ 
3.344(c), 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in substance, that a reduction in the 
disability evaluation of his service-connected right hernia 
disability was unwarranted; and he also seeks entitlement to 
a compensable rating for residuals of left inguinal hernia 
repair.


Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The Board is satisfied that all relevant facts have been 
properly and developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  In this regard, the Board notes that by virtue of 
the June 1999 rating reduction decision, and supplemental 
statements of the case the veteran has been advised of the 
laws and regulations governing the claim, and the basis for 
denial of the claim.  The veteran was notified of the VA's 
duty to assist and notify, and of what he could do to assist 
with his claim, and what evidence he needed to substantiate 
his claim; he was given notice of what evidence he needed to 
submit and what evidence VA would try to obtain.  Several VA 
examinations were scheduled for evaluation of the disability, 
and the veteran and his representative have been given ample 
opportunity to submit additional evidence and written 
argument.

The veteran has been provided with adequate notice of the 
evidence needed to successfully prove the claim to this 
extent, and that there is no prejudice to him by appellate 
consideration of this issue at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
In light of the Board's restoration of the prior ating, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service connection was granted for right hernia disability by 
rating decision of December 1997, and a 10 percent rating 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
7338, effective from March 1, 1999.  Service connection for 
left hernia disability has been noncompensably rated from 
April 1946.  The veteran submitted numerous records in 
support of his claim.  The more salient records are discussed 
below.

Private hospital records show that the veteran was diagnosed 
with hernias in April 1996, and underwent bilateral inguinal 
surgical repairs, with hospitalization from December 1996 to 
January 1997.  Pre-operative diagnosis on the January 1997 
date of surgery was bilateral inguinal hernias with right 
femoral hernia.  The Operative Report noted that on 
dissection, a small femoral hernia was discovered on the 
right side, with no similar finding on the left on similar 
dissection.  He was discharged in March 1997 to full 
activity.  An August 1997 letter from the private surgeon 
confirmed treatment and surgery for bilateral inguinal 
hernias from December 1996 to March 1997.

On VA examination in September 1997, the veteran reported 
that in December 1996, he experienced a severe pain in the 
right groin, which he was later told was a bilateral inguinal 
hernia requiring surgical intervention; and that he underwent 
bilateral surgery by laser technique in January 1997.  He 
complained of existing residual right groin pain when he did 
heavy lifting.  

He was noted as normal in carriage, posture and gait.  
Examination of the abdomen showed three small one-inch 
horizontal scars in the lower abdomen from umbilicus to 
suprapubic area.  There was no hernia seen bilaterally.  No 
scar was present in the groin area.  The examiner noted that 
there was no testicle trauma and no testicle abnormality, 
other than the main problem of the hernia.  Diagnosis was 
status post bilateral inguinal hernia repair with residual 
pain.  
In a December 1997 rating decision , the RO noted that the 
veteran was assigned a 10 percent rating for the right hernia 
disability because the evidence indicated that the veteran 
had residual pain on the right side when he does heavy 
lifting.  Since the disability did not have its own 
evaluation criteria, it was rated analogously under a closely 
related disease or injury, and a 10 percent rating was 
assigned under diagnostic code 7338 for manifestations of 
pulling pain during movements of the body, or occasional 
episodes of colic, nausea, constipation (perhaps alternating 
with diarrhea), or abdominal distension.  The 0 percent 
rating for the left hernia remained undisturbed.

In a May 1998 notice of disagreement, and in his August 1998 
VA Form 9 substantive appeal, the veteran stated that he was 
appealing the noncompensable rating of the left hernia.

The veteran underwent VA examination in February 1999.  He 
reported that during the prior year, he had noticed pain in 
the groin radiating to the testicles and to the thighs, 
especially after lifting heavy objects.  Three weeks prior to 
the examination, he developed severe pains in the groin after 
lifting a heavy object.  He was seen by a private surgeon who 
advised that he avoid heavy lifting and use Tylenol.  At that 
time he denied heartburn, abdominal pain, dysphagia, nausea, 
vomiting, and had no difficulty moving the bowels.

Physical examination revealed no mass or organomegaly.  There 
were three small horizontal healed surgical scars noted below 
the umbilicus.  There was no sign of infection, and no 
evidence of inguinal hernia, and no tenderness.  External 
genitalia were within normal limits.  The diagnosis was 
status post bilateral inguinal hernia repair with residual 
intermittent pain; history of reflux esophagitis and hiatal 
hernia, currently asymptomatic and stable.

By rating decision of June 1999, the RO reduced the 10 
percent rating for right hernia disability to 0 percent under 
diagnostic code 7338, and assigned a combined rating of 10 
percent under 38 C.F.R. §3.324.

On VA examination of September 1999, the veteran reported 
shooting pains radiating into the testicles when lifting 
anything over 30 pounds.  It was noted that there were three 
2 x 0.2 cm. hypopigmented linear scars of the lower abdomen, 
painful to touch.  There was no induration, crusting or 
oozing.  Diagnosis was scars as described.

The veteran underwent VA examination in May 2000.  He 
complained that subsequent to hernia repair in 1997, he has 
experienced intermittent bilateral inguinal regional pain, 
worse on the left than the right, radiating to the scrotum.  
The pain is exacerbated by lifting more than 50 - 60 pounds, 
which the veteran reported doing during lifetime activities.  
He complained of two to three weeks of moderate to severe 
discomfort after lifting.

Physical examination revealed a benign abdomen, with three 
well-healed laparoscopic incisions.  On groin examination, 
there was no palpable mass or impression of cough impulse in 
either inguinal canal.  Genitalia were grossly within normal 
limits, with testes symmetrical in size bilaterally.  There 
was no tenderness to palpation in either the groin or the 
scrotum or its contents, no evidence of epididymitis, or any 
focal trigger points of palpable tenderness.

Diagnosis was status post bilateral inguinal herniorrhaphy 
(laparoscopic); consistent with post herniorrhaphy chronic 
pain syndrome; secondary to ilioinguinal nerve entrapment.

In statements dated in September 1998, June 1999, August 
1999, March 2001, October 2001, February 2002, March 2002, 
and September 2002, the veteran and his representative argue 
for restoration of the 10 percent rating for right hernia 
disability, and for increased ratings.

In a January 2002 supplemental statement of the case, the RO 
indicated that the prior September 2001 supplemental 
statement of the case indicating a 10 percent rating for the 
right hernia disability was erroneous.  A 0 percent rating 
was continued for the right hernia disability.


Legal Analysis

The record shows that the veteran underwent bilateral 
inguinal hernia repair in 1997, and that the RO assigned 
separate evaluations for residuals; a 10 percent evaluation 
was assigned for right inguinal hernia, status post hernia 
repair, with residual pain, effective from July 1997 under 
diagnostic code 7338; a zero percent evaluation was continued 
for left inguinal hernia, status post hernia repair.

The Board is aware that 38 C.F.R. § 3.344(a) and (b), 
regarding stabilization of disability evaluations, do not 
apply in this case because the 10 percent evaluation was in 
effect for less than five years.  See Smith v. Brown, 5 Vet. 
App. 335 (1993); 38 C.F.R. § 3.344(c).  Those provisions 
require that examinations less full and complete than those 
in which the payments were authorized or continued will not 
be used as a basis of reduction.  As regards ratings which 
have been in effect less than 5 years, (as the 10 percent 
rating in this case) the provisions provide that 
"[r]eexaminations disclosing improvement . . . will warrant 
reduction in rating." 38 C.F.R. § 3.344(c).

In cases where 38 C.F.R. § 3.344(a) is inapplicable, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that consideration must be given to 38 C.F.R. § 
4.1 (requires each disability be viewed in relation to its 
history); 38 C.F.R. § 4.2 (requires examination reports to be 
interpreted in light of the whole recorded history and 
requires consideration of each disability from the point of 
view of the veteran working or seeking work); 38 C.F.R. § 
4.10 (requires determination of the ability of the affected 
part of the body to function under the ordinary conditions of 
daily life, including employment); and 38 C.F.R. § 4.13 
(requires the rating agency to assure itself, when any change 
in evaluation is to be made, that there has been an actual 
change in the condition, for better or worse, and not merely 
a difference in the thoroughness of the examination or in use 
of descriptive terms).  Faust v. West, 13 Vet. App. 342, 350 
(2000).

The Court further stated that it was VA's responsibility "in 
any rating-reduction case to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations" and that not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work." See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's disability is rated by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  Code 7338 provides that a 
noncompensable rating is assigned where an inguinal hernia is 
not operated but remediable, or where it is small, reducible, 
or without true hernia protrusion.  A 10 percent rating is 
warranted for a recurrent postoperative inguinal hernia that 
is readily reducible and well supported by a truss or belt.  
A 30 percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.

The Board finds that the preponderance of the evidence is 
against the claim for a reduction of the rating of the right 
hernia disability.  The evidence does not demonstrate that 
the veteran's residuals of the right hernia disability have 
experienced improvement from that described in the evidence 
that formed the basis for the December 1997 rating decision 
that assigned a 10 percent evaluation to the right hernia 
disability.

The Board notes that none of the VA examinations after 
December 1997 rating decision, show findings of improvement 
in the veteran's right hernia disability.  Even if any 
differences between the prior and subsequent examinations 
should qualify as an "improvement," and none exist, such a 
finding cannot be supported when considered in conjunction 
with all the subjective medical evidence of record as 
required by 38 C.F.R. § 4.1.  Thus the record fails to 
demonstrate persuasive evidence of improvement in the 
veteran's condition.

In view of the medical findings, and together with the 
veteran's current complaints which have remained essentially 
unchanged, the Board is of the opinion that the medical 
evidence of record does not demonstrate improvement and, 
therefore, is insufficient to justify a reduction of the 10 
percent disability rating for his service-connected right 
hernia disability.  Accordingly, restoration of a 10 percent 
disability rating is warranted, effective from March 1, 1999, 
the effective date of reduction.

The Board is undertaking additional development with respect 
to the claim of an increased rating for residuals of 
bilateral inguinal hernia repair, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002)(to be 
codified at 38 C.F.R. § 19.9(a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903)).


ORDER

The claim for restoration of a 10 percent disability 
evaluation for residuals of right inguinal hernia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

